

115 HR 3291 RH: Assistance, Quality, and Affordability Act of 2021
U.S. House of Representatives
2021-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 52117th CONGRESS1st SessionH. R. 3291[Report No. 117–76]IN THE HOUSE OF REPRESENTATIVESMay 18, 2021Mr. Tonko (for himself and Mr. Pallone) introduced the following bill; which was referred to the Committee on Energy and CommerceJune 29, 2021Additional sponsor: Mr. HorsfordJune 29, 2021Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printedStrike out all after the enacting clause and insert the part printed in italicFor text of introduced bill, see copy of bill as introduced on May 18, 2021A BILLTo amend the Safe Drinking Water Act to provide assistance for States, territories, areas affected by natural disasters, and water systems and schools affected by PFAS or lead, and to require the Environmental Protection Agency to promulgate national primary drinking water regulations for PFAS, microcystin toxin, and 1,4-dioxane, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Assistance, Quality, and Affordability Act of 2021.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Title I—InfrastructureSec. 101. Drinking water system resilience funding.Sec. 102. Grants for State programs.Sec. 103. American iron and steel products.Sec. 104. Assistance for disadvantaged communities.Sec. 105. Allotments for territories.Sec. 106. Drinking water SRF funding.Sec. 107. Lead service line replacement.Sec. 108. Drinking water assistance to colonias.Sec. 109. PFAS treatment grants.Sec. 110. Voluntary school and child care program lead testing grant program.Sec. 111. Grant program for installation of filtration stations at schools and child care programs.Sec. 112. Drinking water fountain replacement for schools.Sec. 113. Indian reservation drinking water program.Sec. 114. Assistance for areas affected by natural disasters.Title II—SafetySec. 201. Enabling EPA to set standards for new drinking water contaminants.Sec. 202. National primary drinking water regulations for PFAS.Sec. 203. National primary drinking water regulations for microcystin toxin.Sec. 204. National primary drinking water regulations for 1,4–dioxane.Sec. 205. Elimination of small system variances.Title III—AffordabilitySec. 301. Emergency relief program.Title IV—Other mattersSec. 401. Small urban and rural water system consolidation report.IInfrastructure101.Drinking water system resilience fundingSection 1433(g) of the Safe Drinking Water Act (42 U.S.C. 300i–2(g)) is amended—(1)in paragraph (1), by striking and 2021 and inserting through 2031; and (2)in paragraph (6)—(A)by striking 25,000,000 and inserting 50,000,000; and(B)by striking 2020 and 2021 and inserting 2022 through 2031.102.Grants for State programsSection 1443(a)(7) of the Safe Drinking Water Act (42 U.S.C. 300j–2(a)(7)) is amended by striking and 2021 and inserting through 2031.103.American iron and steel productsSection 1452(a)(4)(A) of the Safe Drinking Water Act (42 U.S.C. 300j–12(a)(4)(A)) is amended by striking During fiscal years 2019 through 2023, funds and inserting Funds.104.Assistance for disadvantaged communitiesSection 1452(d)(2)(A) of the Safe Drinking Water Act (42 U.S.C. 300j–12(d)(2)(A)) is amended by striking 35 percent and inserting 40 percent. 105.Allotments for territoriesSection 1452(j) of the Safe Drinking Water Act (42 U.S.C. 300j–12(j)) is amended by striking 0.33 percent and inserting 1.5 percent. 106.Drinking water SRF fundingSection 1452(m)(1) of the Safe Drinking Water Act (42 U.S.C. 300j–12(m)(1)) is amended—(1)in subparagraph (B), by striking and;(2)in subparagraph (C), by striking 2021. and inserting 2021;; and(3)by adding at the end the following:(D)$4,140,000,000 for fiscal year 2022;(E)$4,800,000,000 for fiscal year 2023; and(F)$5,500,000,000 for each of fiscal years 2024 through 2031..107.Lead service line replacement(a)In generalSection 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12) is amended by adding at the end the following:(u)Lead service line replacement(1)In generalIn addition to the capitalization grants to eligible States under subsection (a)(1), the Administrator shall offer to enter into agreements with States, Indian Tribes, and the territories described in subsection (j) to make grants, including letters of credit, to such States, Indian Tribes, and territories under this subsection to fund the replacement of lead service lines.(2)Allotments(A)StatesFunds made available to carry out this subsection shall be—(i)allotted and reallotted to the extent practicable to States as if allotted or reallotted under subsection (a)(1) as a capitalization grant under such subsection; and(ii)deposited into the State loan fund of a State receiving such funds pursuant to an agreement entered into pursuant to this subsection.(B)Indian TribesThe Administrator shall set aside 11/2 percent of the amounts made available each fiscal year to carry out this subsection to make grants to Indian Tribes.(C)Other areasFunds made available to carry out this subsection shall be allotted to territories described in subsection (j) in accordance with such subsection.(3)GrantsNotwithstanding any other provision of this section, funds made available under this subsection shall be used only for providing grants for the replacement of lead service lines.(4)PriorityEach State, Indian Tribe, and territory that has entered into an agreement pursuant to this subsection shall annually prepare a plan that identifies the intended uses of the amounts made available to such State, Indian Tribe, or territory under this subsection, and any such plan shall—(A)not be required to comply with subsection (b)(3); and(B)provide, to the maximum extent practicable, that priority for the use of funds be given to projects that replace lead service lines serving disadvantaged communities and environmental justice communities.(5)Plan for replacementEach State, Indian Tribe, and territory that has entered into an agreement pursuant to this subsection shall require each recipient of funds made available pursuant to this subsection to submit to the State, Indian Tribe, or territory a plan to replace all lead service lines in the applicable public water system within 10 years of receiving such funds.(6)American made iron and steel and prevailing wagesThe requirements of paragraphs (4) and (5) of subsection (a) shall apply to any project carried out in whole or in part with funds made available under or pursuant to this subsection.(7)Limitation(A)Prohibition on partial line replacementNo funds made available pursuant to this subsection may be used for partial lead service line replacement if, at the conclusion of the service line replacement, drinking water is delivered through a publicly or privately owned portion of a lead service line.(B)No private owner contributionAny recipient of funds made available pursuant to this subsection for lead service line replacement shall offer to replace any privately owned portion of any lead service line with respect to which such funds are used at no cost to the private owner.(8)Disadvantaged community assistanceAll funds made available pursuant to this subsection to fund the replacement of lead service lines may be used to replace lead service lines serving disadvantaged communities. (9)State contribution not requiredNo agreement entered into pursuant to paragraph (1) shall require that a State deposit, at any time, in the applicable State loan fund from State moneys any contribution in order to receive funds under this subsection.(10)Authorization of appropriations(A)In generalThere are authorized to be appropriated to carry out this subsection $4,500,000,000 for each of fiscal years 2022 through 2031. Such sums shall remain available until expended.(B)Additional amountsTo the extent amounts authorized to be appropriated under this subsection in any fiscal year are not appropriated in that fiscal year, such amounts are authorized to be appropriated in a subsequent fiscal year. Such sums shall remain available until expended.(11)DefinitionsFor purposes of this subsection:(A)Disadvantaged communityThe term disadvantaged community has the meaning given such term in subsection (d)(3).(B)Environmental justice communityThe term environmental justice community means any population of color, community of color, indigenous community, or low-income community that experiences a disproportionate burden of the negative human health and environmental impacts of pollution or other environmental hazards.(C)Lead service lineThe term lead service line means a pipe and its fittings, which are not lead free (as defined in section 1417(d)), that connect the drinking water main to the building inlet.. (b)Conforming amendmentSection 1452(m)(1) of the Safe Drinking Water Act (42 U.S.C. 300j–12(m)(1)) is amended by striking (a)(2)(G) and (t) and inserting (a)(2)(G), (t), and (u).108.Drinking water assistance to coloniasSection 1456 of the Safe Drinking Water Act (42 U.S.C. 300j–16) is amended—(1)in subsection (a)—(A)by redesignating paragraph (2) as paragraph (3); and(B)by inserting after paragraph (1) the following new paragraph:(2)Covered entityThe term covered entity means each of the following:(A)A border State.(B)A local government with jurisdiction over an eligible community.;(2)in subsection (b), by striking border State and inserting covered entity;(3)in subsection (d), by striking shall not exceed 50 percent and inserting may not be less than 80 percent; and (4)in subsection (e)—(A)by striking $25,000,000 and inserting $100,000,000; and(B)by striking 1997 through 1999 and inserting 2022 through 2026.109.PFAS treatment grantsPart E of the Safe Drinking Water Act (42 U.S.C. 300j et seq.) is amended by adding at the end the following new section:1459E.Assistance for community water systems affected by PFAS(a)EstablishmentNot later than 180 days after the date of enactment of this section, the Administrator shall establish a program to award grants to affected community water systems to pay for capital costs associated with the implementation of eligible treatment technologies.(b)Applications(1)GuidanceNot later than 12 months after the date of enactment of this section, the Administrator shall publish guidance describing the form and timing for community water systems to apply for grants under this section.(2)Required informationThe Administrator shall require a community water system applying for a grant under this section to submit—(A)information showing the presence of a perfluoroalkyl or polyfluoroalkyl substance in water of the community water system; and(B)a certification that the treatment technology in use by the community water system at the time of application is not sufficient to meet all applicable standards, and all applicable health advisories published pursuant to section 1412(b)(1)(F), for perfluoroalkyl and polyfluoroalkyl substances.(c)List of eligible treatment technologiesNot later than 150 days after the date of enactment of this section, and every 2 years thereafter, the Administrator shall publish a list of treatment technologies that the Administrator determines are the most effective at removing perfluoroalkyl and polyfluoroalkyl substances from drinking water.(d)Priority for fundingIn awarding grants under this section, the Administrator shall prioritize an affected community water system that—(1)serves a disadvantaged community;(2)will provide at least a 10-percent cost share for the cost of implementing an eligible treatment technology;(3)demonstrates the capacity to maintain the eligible treatment technology to be implemented using the grant; or(4)is located within an area with respect to which the Administrator has published a determination under the first sentence of section 1424(e) relating to an aquifer that is the sole or principal drinking water source for the area.(e)Authorization of appropriations(1)In generalThere is authorized to be appropriated to carry out this section $500,000,000 for each of the fiscal years 2022 through 2031.(2)Special ruleOf the amounts authorized to be appropriated by paragraph (1), $25,000,000 are authorized to be appropriated for each of fiscal years 2022 and 2023 for grants under subsection (a) to pay for capital costs associated with the implementation of eligible treatment technologies during the period beginning on October 1, 2014, and ending on the date of enactment of this section.(f)DefinitionsIn this section:(1)Affected community water systemThe term affected community water system means a community water system that is affected by the presence of a perfluoroalkyl or polyfluoroalkyl substance in the water in the community water system.(2)Disadvantaged communityThe term disadvantaged community has the meaning given that term in section 1452.(3)Eligible treatment technologyThe term eligible treatment technology means a treatment technology included on the list published under subsection (c)..110.Voluntary school and child care program lead testing grant programSection 1464(d)(8) of the Safe Drinking Water Act (42 U.S.C. 300j–24(d)(8)) is amended by striking and 2021 and inserting through 2031.111.Grant program for installation of filtration stations at schools and child care programsSection 1464 of the Safe Drinking Water Act (42 U.S.C. 300j–24) is amended by adding at the end the following: (e)Grant program for installation and maintenance of filtration stations(1)ProgramThe Administrator shall establish a program to make grants to States to assist local educational agencies in voluntary installation and maintenance of filtration stations at schools and child care programs under the jurisdiction of the local educational agencies.(2)Direct grants to local educational agenciesThe Administrator may make a grant described in paragraph (1) directly available to—(A)any local educational agency described in clause (i) or (iii) of subsection (d)(1)(B) located in a State that does not participate in the program established under paragraph (1); or (B)any local educational agency described in clause (ii) of subsection (d)(1)(B). (3)Use of fundsGrants made under the program established under this subsection may be used to pay the costs of—(A)installation and maintenance of filtration stations at schools and child care programs; and(B)annual testing of drinking water at such schools and child care programs following the installation of filtration stations.(4)PriorityIn making grants under the program established under this subsection, the Administrator shall give priority to States and local educational agencies that will assist in voluntary installation and maintenance of filtration stations at schools and child care programs that are in low-income areas.(5)GuidanceNot later than 180 days after the date of enactment of this subsection, the Administrator shall establish guidance to carry out the program established under this subsection.(6)No prior testing requiredThe program established under this subsection shall not require testing for lead contamination in drinking water at schools and child care programs prior to participation in such program.(7)DefinitionsIn this subsection:(A)Child care program and local educational agencyThe terms child care program and local educational agency have the meaning given such terms in subsection (d).(B)Filtration stationThe term filtration station means an apparatus that—(i)is connected to building plumbing;(ii)is certified to the latest version of NSF/ANSI 53 for lead reduction and NSF/ANSI 42 for particulate reduction (Class I) by a certification body accredited by the American National Standards Institute National Accreditation Board;(iii)has an indicator to show filter performance;(iv)can fill bottles or containers for water consumption; and(v)allows users to drink directly from a stream of flowing water.(8)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $50,000,000 for each of fiscal years 2022 through 2031..112.Drinking water fountain replacement for schoolsSection 1465(d) of the Safe Drinking Water Act (42 U.S.C. 300j–25(d)) is amended by striking 2021 and inserting 2031.113.Indian reservation drinking water programSection 2001(d) of America’s Water Infrastructure Act of 2018 (Public Law 115–270) is amended by striking 2022 and inserting 2031.114.Assistance for areas affected by natural disastersSection 2020 of America’s Water Infrastructure Act of 2018 (Public Law 115–270) is amended—(1)in subsection (b)(1), by striking subsection (e)(1) and inserting subsection (f)(1);(2)by redesignating subsections (c) through (e) as subsections (d) through (f), respectively;(3)by inserting after subsection (b) the following:(c)Assistance for territoriesThe Administrator may use funds made available under subsection (f)(1) to make grants to Guam, the Virgin Islands, American Samoa, and the Northern Mariana Islands for the purposes of providing assistance to eligible systems to restore or increase compliance with national primary drinking water regulations.; and(4)in subsection (f), as so redesignated—(A)in the heading, by striking State revolving fund capitalization; and(B)in paragraph (1)—(i)in the matter preceding subparagraph (A), by inserting and to make grants under subsection (c) of this section, before to be available; and(ii)in subparagraph (A), by inserting or subsection (c), as applicable after subsection (b)(1).IISafety201.Enabling EPA to set standards for new drinking water contaminants(a)In generalSection 1412(b)(6) of the Safe Drinking Water Act (42 U.S.C. 300g–1(b)(6)) is repealed.(b)Conforming amendmentsSection 1412(b) of the Safe Drinking Water Act (42 U.S.C. 300g–1(b)) is amended—(1)in paragraph (3)(C)(i)—(A)by striking paragraph (5) or (6)(A) and inserting paragraph (5); and(B)by striking paragraphs (4), (5), and (6) and inserting paragraphs (4) and (5); and(2)in paragraph (4)(B), by striking paragraphs (5) and (6) and inserting paragraph (5). 202.National primary drinking water regulations for PFASSection 1412(b) of the Safe Drinking Water Act (42 U.S.C. 300g–1(b)) is amended by adding at the end the following:(16)Perfluoroalkyl and polyfluoroalkyl substances(A)In generalNot later than 2 years after the date of enactment of this paragraph, the Administrator shall, after notice and opportunity for public comment, promulgate a national primary drinking water regulation for perfluoroalkyl and polyfluoroalkyl substances, which shall, at a minimum, include standards for—(i)perfluorooctanoic acid (commonly referred to as PFOA); and(ii)perfluorooctane sulfonic acid (commonly referred to as PFOS).(B)Alternative procedures(i)In generalNot later than 1 year after the validation by the Administrator of an equally effective quality control and testing procedure to ensure compliance with the national primary drinking water regulation promulgated under subparagraph (A) to measure the levels described in clause (ii) or other methods to detect and monitor perfluoroalkyl and polyfluoroalkyl substances in drinking water, the Administrator shall add the procedure or method as an alternative to the quality control and testing procedure described in such national primary drinking water regulation by publishing the procedure or method in the Federal Register in accordance with section 1401(1)(D).(ii)Levels describedThe levels referred to in clause (i) are—(I)the level of a perfluoroalkyl or polyfluoroalkyl substance;(II)the total levels of perfluoroalkyl and polyfluoroalkyl substances; and(III)the total levels of organic fluorine.(C)InclusionsThe Administrator may include a perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances on—(i)the list of contaminants for consideration of regulation under paragraph (1)(B)(i), in accordance with such paragraph; and(ii)the list of unregulated contaminants to be monitored under section 1445(a)(2)(B)(i), in accordance with such section.(D)MonitoringWhen establishing monitoring requirements for public water systems as part of a national primary drinking water regulation under subparagraph (A) or subparagraph (G)(ii), the Administrator shall tailor the monitoring requirements for public water systems that do not detect or are reliably and consistently below the maximum contaminant level (as defined in section 1418(b)(2)(B)) for the perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances subject to the national primary drinking water regulation.(E)Health protectionThe national primary drinking water regulation promulgated under subparagraph (A) shall be protective of the health of subpopulations at greater risk, as described in section 1458.(F)Health risk reduction and cost analysisIn meeting the requirements of paragraph (3)(C), the Administrator may rely on information available to the Administrator with respect to one or more specific perfluoroalkyl or polyfluoroalkyl substances to extrapolate reasoned conclusions regarding the health risks and effects of a class of perfluoroalkyl or polyfluoroalkyl substances of which the specific perfluoroalkyl or polyfluoroalkyl substances are a part.(G)Regulation of additional substances(i)DeterminationThe Administrator shall make a determination under paragraph (1)(A), using the criteria described in clauses (i) through (iii) of that paragraph, whether to include a perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances in the national primary drinking water regulation under subparagraph (A) not later than 18 months after the later of—(I)the date on which the perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances is listed on the list of contaminants for consideration of regulation under paragraph (1)(B)(i); and(II)the date on which—(aa)the Administrator has received the results of monitoring under section 1445(a)(2)(B) for the perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances; or(bb)the Administrator has received reliable water data or water monitoring surveys for the perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances from a Federal or State agency that the Administrator determines to be of a quality sufficient to make a determination under paragraph (1)(A).(ii)Primary drinking water regulations(I)In generalFor each perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances that the Administrator determines to regulate under clause (i), the Administrator—(aa)not later than 18 months after the date on which the Administrator makes the determination, shall propose a national primary drinking water regulation for the perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances; and(bb)may publish the proposed national primary drinking water regulation described in item (aa) concurrently with the publication of the determination to regulate the perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances.(II)Deadline(aa)In generalNot later than 1 year after the date on which the Administrator publishes a proposed national primary drinking water regulation under clause (i)(I) and subject to item (bb), the Administrator shall take final action on the proposed national primary drinking water regulation.(bb)ExtensionThe Administrator, on publication of notice in the Federal Register, may extend the deadline under item (aa) by not more than 6 months.(H)Health advisory(i)In generalSubject to clause (ii), the Administrator shall publish a health advisory under paragraph (1)(F) for a perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances not subject to a national primary drinking water regulation not later than 1 year after the later of—(I)the date on which the Administrator finalizes a toxicity value for the perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances; and(II)the date on which the Administrator validates an effective quality control and testing procedure for the perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances.(ii)WaiverThe Administrator may waive the requirements of clause (i) with respect to a perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl and polyfluoroalkyl substances if the Administrator determines that there is a substantial likelihood that the perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances will not occur in drinking water with sufficient frequency to justify the publication of a health advisory, and publishes such determination, including the information and analysis used, and basis for, such determination, in the Federal Register.. 203.National primary drinking water regulations for microcystin toxinSection 1412(b) of the Safe Drinking Water Act (42 U.S.C. 300g–1(b)) is further amended by adding at the end the following:(17)Microcystin toxin(A)In generalNotwithstanding any other deadline established in this subsection, not later than 2 years after the date of enactment of the Assistance, Quality, and Affordability Act of 2021, the Administrator shall publish a maximum contaminant level goal and promulgate a national primary drinking water regulation for microcystin toxin.(B)Health protectionThe maximum contaminant level goal and national primary drinking water regulation promulgated under subparagraph (A) shall be protective of the health of subpopulations at greater risk, as described in section 1458..204.National primary drinking water regulations for 1,4–dioxaneSection 1412(b) of the Safe Drinking Water Act (42 U.S.C. 300g–1(b)) is further amended by adding at the end the following:(18)1,4–dioxane(A)In generalNotwithstanding any other deadline established in this subsection, not later than 2 years after the date of enactment of the Assistance, Quality, and Affordability Act of 2021, the Administrator shall publish a maximum contaminant level goal and promulgate a national primary drinking water regulation for 1,4–dioxane.(B)Health protectionThe maximum contaminant level goal and national primary drinking water regulation promulgated under subparagraph (A) shall be protective of the health of subpopulations at greater risk, as described in section 1458..205.Elimination of small system variances(a)Small system variancesSection 1415 (42 U.S.C. 300g–4) of the Safe Drinking Water Act is amended by striking subsection (e).(b)Conforming amendments(1)Section 1412(b)(15) of the Safe Drinking Water Act (42 U.S.C. 300g–1(b)(15)) is amended by striking subparagraph (D).(2)Section 1414(c)(1)(B) of the Safe Drinking Water Act (42 U.S.C. 300g–3(c)(1)(B)) is amended by striking , (a)(2), or (e) and inserting or (a)(2).(3)Section 1416(b)(2) of the Safe Drinking Water Act (42 U.S.C. 300g–5(b)(2)) is amended by striking subparagraph (D).(4)Section 1445(h) of the Safe Drinking Water Act (42 U.S.C. 300j–4(h)) is amended—(A)by striking sections 1412(b)(4)(E) and 1415(e) (relating to small system variance program) and inserting section 1412(b)(4)(E); and(B)by striking guidance under sections 1412(b)(4)(E) and 1415(e) and inserting guidance under section 1412(b)(4)(E).IIIAffordability301.Emergency relief programPart F of the Safe Drinking Water Act (42 U.S.C. 300j–21 et seq.) is amended by adding at the end the following new section:1466.Emergency relief program(a)Emergency relief programThe Administrator shall establish and carry out a residential emergency relief program to provide payments to public water systems to reimburse such public water systems for providing forgiveness of arrearages and fees incurred by eligible residential customers before the date of enactment of this section to help such eligible residential customers retain, or reconnect or restore, water service.(b)ConditionsTo receive funds under this section, a public water system shall agree to—(1)except as otherwise provided in this section, use such funds to forgive all arrearages and fees relating to nonpayment or arrearages incurred by eligible residential customers before the date of enactment of this section;(2)if forgiveness of all arrearages and fees described in paragraph (1) is not possible given the amount of funds received, except as otherwise provided in this section, use such funds to reduce such arrearages and fees for each eligible residential customer by, to the extent practicable, a consistent percentage;(3)take no action that negatively affects the credit score of an eligible residential customer, or pursue any type of collection action against such eligible residential customer, during the 5-year period that begins on the date on which the public water system receives such funds; (4)not disconnect or interrupt the service of any eligible residential customer as a result of nonpayment or arrearages during such 5-year period; and(5)provide to the Administrator such information as the Administrator determines appropriate.(c)Eligible customersTo be eligible for forgiveness or reduction of arrearages and fees pursuant to the program established under subsection (a), a residential customer of a public water system shall have accrued new arrearages on or after March 1, 2020.(d)Reconnection expensesThe Administrator, or a State that is, pursuant to subsection (e), implementing the program established under subsection (a), may authorize a public water system receiving funds under this section to use up to 5 percent of such funds for expenses relating to reconnecting or restoring water service, including expenses relating to plumbing repairs and pipe flushing, as needed, for eligible residential customers. (e)Administrative expensesThe Administrator may authorize—(1)States to implement the program established under subsection (a); and(2)a State implementing such program to use up to 4 percent of funds made available to carry out such program in such State for administrative expenses.(f)Submissions to CongressNot later than 180 days after the date of enactment of this section, and every other month thereafter until all amounts made available under this section are expended, the Administrator shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Environment and Public Works of the Senate a report that describes—(1)each public water system that received a payment under or pursuant to this section;(2)the total amount of each payment provided under or pursuant to this section;(3)for each public water system receiving a payment under or pursuant to this section—(A)the amount of arrearages and fees forgiven or reduced;(B)the number of eligible residential customers benefitting from forgiveness or reduction of arrearages and fees under this section;(C)the amount of arrearages and fees of customers described in subparagraph (B) incurred before the date of enactment of this section that remain outstanding;(D)the number of eligible residential customers that did not benefit from forgiveness or reduction of arrearages and fees under this section; and(E)the amount of arrearages and fees of customers described in subparagraph (D) incurred before the date of enactment of this section that remain outstanding; and(4)a summary of any other information provided to the Administrator by public water systems that receive a payment pursuant to this section.(g)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $4,000,000,000, to remain available until expended..IVOther matters401.Small urban and rural water system consolidation report(a)Report(1)In generalNot later than one year after the date of enactment of this Act, the Comptroller General shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Environment and Public Works of the Senate a report on issues relating to the potential for consolidation of distressed small water systems.(2)InclusionsThe report submitted under paragraph (1) shall include—(A)information on—(i)the amount of debt of covered small water systems;(ii)whether the budgets of covered small water systems are balanced;(iii)the degree to which covered small water systems defer infrastructure improvements;(iv)the degree to which covered small water systems are not in compliance with applicable Federal and State water quality standards;(v)how rates charged by covered small water systems for service relate to the costs for maintenance of, and improvements to, such systems; and(vi)how the management, financial, and technical capacity of covered small water systems affects the ability of such systems to provide service at affordable rates;(B)an evaluation of—(i)whether covered small water system infrastructure is failing, resulting in a temporary or permanent loss of essential functions or services; and(ii)how to prevent covered small water systems from becoming distressed small water systems;(C)policy recommendations for how Congress may support the consolidation of distressed small water systems; and(D)best practices and guidelines the Administrator of the Environmental Protection Agency may use to assist State and local governments with facilitating the consolidation of distressed small water systems.(b)DefinitionsIn this section:(1)ConsolidationThe term consolidation means, with respect to a public water system, any of the actions described in subparagraphs (A) through (D) of section 1414(h)(1) of the Safe Drinking Water Act (42 U.S.C. 300g–3(h)(1)).(2)Covered small water systemThe term covered small water system means a public water system that serves—(A)fewer than 50,000 individuals; and(B)a disadvantaged community or an environmental justice community.(3)Disadvantaged communityThe term disadvantaged community has the meaning given such term in section 1452(d)(3) of the Safe Drinking Water Act (42 U.S.C. 300j–12(d)(3)).(4)Distressed small water systemThe term distressed small water system means a covered small water system—(A)that is unable to carry out necessary maintenance of, and improvements to, such system in order to—(i)comply with applicable Federal and State water quality standards; or(ii)provide reliable and affordable service to customers while complying with such water quality standards; and(B)with respect to which consolidation may be necessary to address the issues described in subparagraph (A).(5)Environmental justice communityThe term environmental justice community has the meaning given such term in section 1452(u)(11) of the Safe Drinking Water Act.(6)Public water systemThe term public water system has the meaning given such term in section 1401 of the Safe Drinking Water Act (42 U.S.C. 300f). June 29, 2021Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed